Order entered May 15, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01548-CR
                                  No. 05-14-01549-CR
                                  No. 05-14-01559-CR
                                  No. 05-14-01560-CR
                                  No. 05-14-01561-CR

                       RONNIE JAMARR CONLEY, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                  On Appeal from the County Criminal Court No. 10
                                 Dallas County, Texas
         Trial Court Cause Nos. MA13-24802-L, MA13-25397-L, MA14-25147-L
                            MA14-25148-L, MA14-25149-L

                                       ORDER
                    Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE